DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment to claims 1 – 20, submitted October 18, 2021 is acknowledged and entered. 
The amendment to the specification, submitted October 18, 2021 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see page 8, filed October 18, 2021, with respect to the rejection of claims 1 – 20 under 35 USC 112(b) have been fully considered and are persuasive in view of the claim amendments and arguments presented.  The rejection of claims 1 – 20 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see pages 8 - 11, filed October 18, 2021, with respect to the rejection of claims 1 – 5, 7,  8, 11 and 19 under 35 USC 103 have been fully considered and are persuasive in view of the claim amendments and arguments presented.  The rejection of claims 1 – 5, 7, 8, 11 and 19 under 35 USC 103 has been withdrawn. 
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner has considered the amendment filed by the Applicant on October 18, 2021 and he arguments therein. Applicant’s arguments were found persuasive; as such, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 7,169,946 (Thode).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622